Scott, J.:
The plaintiff brings this action in equity to reform a written agreement between defendant and one L. M. Eirick, to whose rights *242the plaintiff claims to have succeeded, and to compel specific performance of the agreement as so reformed. Upon a former trial the complaint was dismissed upon the evidence produced by plaintiff. The judgment entered upon that dismissal was reversed by the court and a new trial ordered (100 App. Div. 458). Upon the second trial both parties gave evidence and judgment was awarded dismissing the complaint upon the merits. The plaintiff again appeals.
The facts as they now appear differ in many essential particulars from those which were made to appear upon the former, trial, and necessitate a re-examination of the questions involved.' The agreement sought to be reformed and enforced was in writing and dated August 7, 1900; the parties to it are this defendant and L. M. Eirick “as President for a corporation to be formed hereafter.” By the agreement the defendant agreed to lease to Eirick certain property in Pittsburgh for a term of ninety-nine years from April 3, 1901, at a stipulated rent, and Eirick agreed to erect upoAthe property a theatre building at an early date. Defendant also gave to Eirick an option to purchase the property at any time during the first -ten years of the lease at a stipulated price. .This agreement was obviously intended merely as án executory contract to make a for* mal lease in the future and its final clause read as'follows.: “ This, agreement is made, to insure, the execution of the lease, which- when executed shall be subject to the approval of the attorneys to the parties of this agreement.” .The reformation sought is the substitution in this clause of the words “ before execution thereof ” for the words “ when executed.”
As pointed out in the former opinion, such reformation is quite unnecessary., since the clear intention -of the clause and the only reasonable construction thereof .is that the lease before execution shall have been approved by the attorneys! It would be absurd to construe the clause as meaning that the lease should first be executed by the parties and. then approved by their attorneys.. So far ' then as concerns the reformation of the contract the plaintiff needs no relief. . Is it entitled to specific performance ? Soon after this agreement was made a lease' was prepared and approved by the. attorneys for defendant and Eirick and by Eirick himself and certain gentlemen who were interested in the projected theatre enterprise, and who, with Eirick' afterwards organized the ' plaintiff *243corporation. It is not disputed that this lease was entirely acceptable to all parties concerned, and is the lease which plaintiff after-wards sought and now seeks to enforce. It is dated September 24, 1900, and purports to be made between the defendant, party of the first part, denominated the lessor, and L. M. Eirick, party of the second part, denominated the lessee. The lessor upon his part leases the property for the terms and at the rentals specified in the preliminary agreement and gives the option to purchase therein provided for. The lessee upon his part enters into several covenants. First, he agrees to pay the rent and taxes as they fall due, with the usual remedies to the lessor in case of non-payment. Second, he agrees to procure a surety to the lease, acceptable to the lessor, in the sum of $100,000, to secure the payment when due of all rent, taxes, charges and assessments payable by the lessee, and to secure the making of the projected improvements upon the leased prem- . ises, the liability of the surety to terminate if and when the lessee or his assigns shall have completed such improvements.' Third, the lessee agrees, within one year from the date of the lease, to erect upon the premises a brick, stone and steel structure costing not less than $100,000, which when completed and all subsequent additions and substitutes therefor shall remain on the premises as a security, substitute for the surety above mentioned, for all rents, taxes, charges and assessments payable by the lessee. The lessee, his heirs or assigns are to keep the property insured for the protection of the lessor. Fourth, the lessee agrees to protect the lessor against mechanics’ liens and any and all claims, damages and costs growing out of the construction and occupancy. The 5th and 6tli clauses of the undertaking on the part of the lessee have an important bearing upon the controversy now before us.
Thefifth, so far as significant, reads as follows: “Upon the completion of the building as hereinbefore provided and the assignment of this lease, and the written acceptance and assumption of all of its terms' by such assignee and his agreement to become liable for the performance of all covenants of the lessee to be thereafter performed, the lessor hereby agrees to release the lessee from all personal liability hereunder, and thereupon the assignee of the lease shall become liable for all covenants of the lessee as if he were originally the lessee or party of the second part hereto; all liability *244of the present second party then ceasing and the remedies of the lessor being thereafter limited to tlie assignee and the leased premises.” The 6th clause reads as follows: “It is further mutually agreed that as this lease does not take effect until April 1st, 1901, and as the premises are now under lease and the lessor is willing that the lessee shall procure as early possession of the premises as possible for the purpose of making his improvements thereon,-the lessor agrees to assist the lessee in all reasonable ways in obtaining possession of the leased premises prior to April 1st, 1901, the lessee hereby agreeing to pay to the lessor all losses of rent suffered by him in so doing from October 1st, 1900 ; the lessor agreeing to contribute one-half, not exceeding four thousand dollars ($4,000) as his' share of the premium, or bonus which the lessee may be required to pay to the present tenants for surrender of their leases and possession.” The leases then upon the property were of two kinds; some were from year to year, and in order that they should.terminate on April. 1, 1901, it was required that notice to that effect should be given to the tenant on or before January. 1, 1901. An important portion of the property was held under a lease extending beyond April 1, 1901, but which could be terminated on that date, on the payment of $1,500, provided notice to that effect were given on or before Januarjl 1, 1901. This condition of affairs was known to Eirick and thoroughly understood by him. He was very anxious, however, to obtain actual possession of the whole property by October 1, 1900,. and in order to do this, as was ascertained, it would be necessary to pay the tenants about $8,000 as a bonus for vacating. It was under these circumstances and for this reason that the 6th clause, above quoted, was inserted in the lease. Defendant prior to September twenty-ninth, being about to go abroad, executed the lease as it had been agreed upon and left it, with $4,000, in the hands of his attorney in order that the agreement might be fulfilled on his part whenever Eirick should be prepared to fulfill on his part. Repeated demands were made upon the latter by defendant’s agent in Pittsburgh that he should execute the lease and fulfill his part of the agreement. These became, .very insistent, and in December culminated in a notification that unless the matter was immediately concluded the negotiation would be broken off and the premises leased by defendant. for another year. Nothing was, however, done in the matter *245by Eirick until in January, .1901, when the plaintiff was organized, and Eirick, under date of January twenty-ninth, assigned to it all his right, title and interest in and to the preliminary agreement of August, 1900. In March, 1901, plaintiff demanded of defendant that he then execute to it the lease which had been drawn and agreed to in September, and he refused to do so, "declaring that the matter had long since been terminated. Neither Eirick nor the plaintiff ever tendered to defendant the security provided for in the lease, nor, so far- as the evidence shows, were they or either of them ever prepared to furnish such security. The preliminary agreement between Eirick and defendant ivas only tentative. It provided for a lease in a form and upon terms to be thereafter agreed upon, and the instrument attached to the complaint, approved by the attorneys for both parties and by Eirick, although never executed by defendant, obviously embraced the agreement between the parties, and it is that lease which plaintiff now seeks to compel the defendant to deliver. It represents what both Eirick and defendant agreed was the meaning and intention of the earlier agreement, which they both signed. Although no definite time was fixed either by the preliminary agreement • or by the lease at which the matter was to be executed, we think that it was the clear intention of the parties that it should be executed soon after it was drawn, and at all events before January 1, 1901. The court below has found, and there is ample evidence to support the finding, that Eirick said that unless he could have possession of the premises on or before the 1st of October, 1900, he would refuse to perform his agreement or execute any lease; that defendant executed the lease on his behalf on September 24,1900, and placed it in the hands of his attorney in Pittsburgh for delivery to Eirick; that at no time prior to October 1,1900, was Eirick ready, able or willing, nor did he offer to" execute and deliver the lease, or to furnish the surety or to pay the sum of $4,000 as provided in the 6th paragraph of the lease ; that on October ninth, at the request of Eirick, the time to execute and deliver the lease was extended for thirty days, at which time lie promised to execute it; that he did not so execute it, and made no excuse for his failure to do so, and asked no further extension. These findings demonstrate that it was agreed that the lease should be executed not later than November 9,1900, and although this agreement was oral, it *246was valid, since the original agreement was silent concerning the date when the lease should be executed. (Lawrence v. Miller, 86 N. Y. 139.) Other considerations show that it would be unreasonable to require defendant to have waited until the very eve of the commencement of the term to have the lease executed and delivered. The condition, of the lease upon the property was the most important. If the lease was-to. be made -or agreed upon the defendant' must be prepared to deliver it to the lessee on April 1, 1900, free froth existing leases. To effect this he must take action, by way of giving notice on or before January first, and must pay one tenant a large sum of money. It would certainly be unreasonable to ask or expect the'defendant to take these measures to clear the property of leases while it was still uncertain whether or not Eirick would execute the lease he had agreed to sign. Under the facts as found the defendant might well have refused to go further with the lease on November 9, 1900. He did, however, in fact, though not formally, extend Eiriek’s time to perform until the very last moment, waiting until late in December before declaring' that the lease must be signed" or the negotiations deemed abandoned.' Still Eirick did nothing, and thereby he lost his right to insist upon the delivery of the lease. Having lost his right under the agreement for a lease he had nothing to assign, and the plaintiff took nothing under the purported assignment which he afterwards made. Furthermore, the plaintiff never made a sufficient tender of performance on its part, for it neither tendered the executed lease, nor the surety which was to accompany it. Upon the former appeal it was made to appear that defendant had arbitrarily and without good cause refused to fulfill the . contract on his part, and the plaintiff was, therefore, deemed to have been relieved from the necessity of tendering complete performance. 'It now appears that defendant promptly and completely fulfilled his part of the agreement so far as he could without fulfillment by the other party, and elected to rescind the contract only after Eirick had unreasonably and without excuse refused to do that which he had agreed to do.
The judgment should be affirmed, with costs.
.Patterson, Ingraham, Laughlin and Houghton, JJ., concurred.
Judgment affirmed, with costs.